 



Exhibit 10.A
PURCHASE AND SALE AGREEMENT
by and between
ANR CAPITAL CORPORATION
as Seller
and
SEAFARER US PIPELINE SYSTEM, INC.,
as Buyer
Dated December 21, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article 1 Certain Definitions
    3  
 
       
1.1 Certain Defined Terms
    1  
1.2 References, Gender, Number
    4  
 
       
Article 2 Purchase and Sale
    4  
 
       
Article 3 Purchase Price and Payment
    4  
 
       
3.1 Purchase Price
    4  
3.2 Payment of Purchase Price
    4  
3.3 Allocation of Purchase Price
    4  
 
       
Article 4 Representations and Warranties
    4  
 
       
4.1 Representations and Warranties of Seller
    4  
4.2 Representations and Warranties of Buyer
    6  
 
       
Article 5 Access
    8  
 
       
Article 6 Tax Matters
    8  
 
       
6.1 Preparation
    8  
6.2 Tax Indemnity
    9  
6.3 Closing Tax Certificate
       
 
       
Article 7 Covenants of Seller and Buyer
    9  
 
       
7.1 Conduct of Business Pending Closing
    9  
7.2 Qualifications on Conduct
    10  
7.3 Public Announcements
    10  
7.4 Actions by Parties
    10  
7.5 Supplement to Schedules
    10  
7.6 Further Assurances
    11  
7.7 Records
    11  
7.8 Regulatory and Other Authorizations and Consents
    11  
7.9 Fees and Expenses
    12  
7.10 Excluded Assets
    12  
 
       
Article 8 Closing Conditions
    12  
 
       
8.1 Seller’s Closing Conditions
    12  
8.2 Buyer’s Closing Conditions
    13  

-i-



--------------------------------------------------------------------------------



 



         
Article 9 Closing
    13  
 
       
9.1 Closing
    13  
9.2 Seller’s Closing Obligations
    13  
9.3 Buyer’s Closing Obligations
    13  
 
       
Article 10 Limitations
    14  
 
       
10.1 Buyer’s Review
    14  
10.2 Disclaimer of Warranties
    14  
10.3 Waiver of Damages
    15  
 
       
Article 11 Indemnification
    15  
 
       
11.1 Indemnification by Seller
    15  
11.2 Indemnification By Buyer
    15  
11.3 Acknowledgment
    15  
11.4 Limitations on Liability
    15  
11.5 Third Party Claims
    16  
11.6 Survival and Time Limitation
    16  
11.7 Sole and Exclusive Remedy
    16  
 
       
Article 12 Termination and Remedies
    17  
 
       
12.1 Termination
    17  
12.2 Remedies
    17  
 
       
Article 13 Other Provisions
    18  
 
       
13.1 Counterparts
    18  
13.2 Governing Law
    18  
13.3 Entire Agreement
    18  
13.4 Notices
    18  
13.5 Successors and Assigns
    19  
13.6 Amendments and Waivers
    19  
13.7 Schedules and Exhibits
    19  
13.8 Interpretation and Rules of Construction
    19  
13.9 Agreement for the Parties’ Benefit Only
    20  
13.10 Attorneys’ Fees
    20  
13.11 Severability
    20  
13.12 Time of Essence
    20  
13.13 Bulk Sales or Transfer Laws
    20  

-ii-



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of
December 21, 2006, is by and between ANR Capital Corporation, a Delaware
corporation (“Seller”), and Seafarer US Pipeline System, Inc., a Delaware
corporation (“Buyer”). Seller and Buyer are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
Recital
     Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
all of the issued and outstanding member interests (the “Company Interests”) of
El Paso Great Lakes Company, L.L.C., a Delaware limited liability company and a
wholly owned subsidiary of Seller (the “Company”), upon the terms and subject to
the conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Parties agree as follows:
Article 1
Certain Definitions
     1.1 Certain Defined Terms. As used in this Agreement, the following terms
have the respective meanings set forth below or set forth in the Sections
referred to below:
     “Acquired Companies” means the entities described in Exhibit A.
     “Acquired Company Interests” means the equity interests held by the Company
in the Acquired Companies and described in Exhibit A.
     “Action” means any action, suit, investigation, proceeding, condemnation,
or audit by or before any court or other Governmental Authority or any
arbitration proceeding.
     “Affiliate” means, as to the Person specified, any Person controlling,
controlled by or under common control with such specified Person. The concept of
control, controlling or controlled as used in the aforesaid context means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another, whether through the
ownership of voting securities, by contract or otherwise. No Person shall be
deemed an Affiliate of any Person by reason of the exercise or existence of
rights, interests, or remedies under this Agreement.
     “Agreement” is defined in the preamble to this Agreement.
     “Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement attached as Exhibit 9.2.
     “Business” means the business and operations of the Company and the
Acquired Companies.
Purchase and Sale Agreement
Page 1

 



--------------------------------------------------------------------------------



 



     “Business Day” means any day which is not a Saturday, Sunday, or legal
holiday recognized by the United States of America.
     “Buyer” is defined in the preamble to this Agreement.
     “Buyer Indemnified Parties” is defined in Section 11.1.
     “Buyer’s Approvals” means the approvals listed on Schedule 1.1(a) that are
required for Buyer to purchase the Company Interests from Seller hereunder.
     “Closing” means the consummation of the transactions contemplated hereunder
as provided in Article 9.
     “Closing Date” means the first (1st) Business Day after the conditions in
Section 8.1 and Section 8.2 are either satisfied or waived by the Party entitled
to waive such conditions, or such other date as may be mutually agreed to by
Seller and Buyer.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” is defined in the recital to this Agreement.
     “Company Interests” is defined in the recital to this Agreement.
     “Deductible Amount” means an amount equal to 1.0 % of the Purchase Price.
     “Excluded Assets” is defined in Section 7.10.
     “GAAP” means United States generally accepted accounting principles as in
effect on the date of this Agreement.
     “Governmental Authority” means (i) the United States of America, (ii) any
state, county, municipality, or other governmental subdivision within the United
States of America, and (iii) any court or any governmental department,
commission, board, bureau, agency, or other instrumentality of the United States
of America or of any state, county, municipality, or other governmental
subdivision within the United States of America.
     “Indemnified Party” is defined in Section 11.5.
     “Indemnifying Party” is defined in Section 11.5.
     “Knowledge” means the actual knowledge of any fact, circumstance, or
condition, after reasonable investigation and inquiry.
     “Law” means any applicable statute, law (including common law), ordinance,
regulation, rule, ruling, order, writ, injunction, decree, or other official act
of or by any Governmental Authority.
     “Lien” means any lien, security interest, charge, claim, mortgage, deed of
trust, option, warrant, purchase right, lease, or other encumbrance.
Purchase and Sale Agreement
Page 2

 



--------------------------------------------------------------------------------



 



     “Losses” means any and all claims, liabilities, losses, causes of action,
fines, penalties, litigation, lawsuits, administrative proceedings,
administrative investigations, costs, and expenses, including, without
limitation, reasonable attorneys’ fees, court costs, and other costs of suit.
     “Material Adverse Effect” means a material adverse effect on the business,
assets, liabilities, financial condition, or results of operations of the
Company, excluding any effect resulting from any change in any economic,
industry, or market conditions or from any change in Law or regulatory policy of
general applicability that does not explicitly identify the Company or any of
the Acquired Companies.
     “Person” means any Governmental Authority or any individual, firm,
partnership, corporation, limited liability company, joint venture, trust,
unincorporated organization or other entity or organization.
     “Purchase Price” means $815,000,000.00.
     “Schedules” means Seller’s disclosure schedules attached to this Agreement.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller” is defined in the preamble.
     “Seller Indemnified Parties” is defined in Section 11.2.
     “Seller’s Approvals” means the approvals listed on Schedule 1.1(b) that are
required for Seller to sell the Company Interests to Buyer hereunder.
     “Tax” or “Taxes” means any and all taxes, including any interest,
penalties, or other additions to tax that may become payable in respect thereof,
imposed by any federal, state, local, or foreign government or any agency or
political subdivision of any such government, which taxes shall include, without
limiting the generality of the foregoing, all income or profits taxes, payroll
and employee withholding taxes, unemployment insurance taxes, social security
taxes, severance taxes, license charges, taxes on stock, sales and use taxes, ad
valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation, and other
obligations of the same or of a similar nature to any of the foregoing.
     “Tax Return” means any and all returns, reports, declarations, statements,
bills, schedules, claims for refund, or written information of or with respect
to any Tax which is required to be supplied to any taxing authority, including
any schedule or attachment thereto, and including any amendment thereof.
     “Transfer Restrictions” means the restrictions on transfer of the Acquired
Company Interests contained in: (i) the Agreement of Limited Partnership of
Great Lakes Gas Transmission Limited Partnership, dated April 5, 1990, among
TransCanada GL, Inc., Coastal Great Lakes, Inc., and Great Lakes Gas
Transmission Company; (ii) the Capital Contribution Agreement among American
Natural Resources Company, El Paso Great Lakes, Inc., and
Purchase and Sale Agreement
Page 3

 



--------------------------------------------------------------------------------



 



TransCanada Pipeline USA Ltd.; and (iii) the Corporate Agreement, dated
August 20, 1965, between American Natural Resources Company and TransCanada
Pipeline Limited.
     1.2 References, Gender, Number. All references in this Agreement to an
“Article,” “Section” or “subsection” shall be to an Article, Section, or
subsection of this Agreement, unless the context requires otherwise. Unless the
context otherwise requires, the words “this Agreement,” “hereof,” “hereunder,”
“herein,” “hereby” or words of similar import shall refer to this Agreement as a
whole and not to a particular Article, Section, subsection, clause or other
subdivision hereof. Whenever the context requires, the words used herein shall
include the masculine, feminine and neuter gender, and the singular and the
plural.
Article 2
Purchase and Sale
     On and subject to the terms and conditions of this Agreement, Seller agrees
to sell and convey to Buyer, and Buyer agrees to purchase and receive from
Seller, for the Purchase Price, all of the Company Interests.
Article 3
Purchase Price and Payment
     3.1 Purchase Price. Buyer shall pay to Seller the Purchase Price for the
Company Interests.
     3.2 Payment of Purchase Price. At the Closing, Buyer shall wire transfer in
immediately available funds or intercompany book entry of the transfer of funds
to the account or accounts specified by Seller to Buyer an amount equal to the
Purchase Price.
     3.3 Allocation of Purchase Price. The Parties shall agree in good faith
upon an allocation of the Purchase Price consistent with the Code and the
Treasury regulations thereunder no later than thirty (30) days after the Closing
Date.
Article 4
Representations and Warranties
     4.1 Representations and Warranties of Seller. As of the date of this
Agreement, Seller represents and warrants to Buyer as follows:
     (a) Organization and Good Standing. Seller is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
     (b) Authority. Seller has all requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery, and performance of this Agreement and the transactions
contemplated hereby have been duly and validly authorized by all requisite
corporate action on the part of Seller.
Purchase and Sale Agreement
Page 4

 



--------------------------------------------------------------------------------



 



     (c) Enforceability. This Agreement has been duly and validly executed and
delivered by Seller and constitutes a valid and binding agreement of Seller
enforceable against it in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws of
general application from time to time in effect that affect creditors’ rights
generally, (ii) general principles of equity, and (iii) the power of a court to
deny enforcement of remedies generally based upon public policy.
     (d) No Violation or Breach. Except for any exceptions set forth in Schedule
4.1(d), neither the execution and delivery of this Agreement nor the
consummation of the transactions and performance of the terms and conditions
hereof by Seller will (i) result in a violation or breach of or default under
any provision of the certificate of incorporation, by-laws, or other similar
governing documents of Seller or the limited liability company agreement or
other similar governing document of the Company or any agreement, indenture, or
other instrument under which either Seller or the Company is bound or a party
to, other than such breaches or violations of agreements, indentures, or other
instruments that would not, individually or in the aggregate, have a Material
Adverse Effect or (ii) violate any Law applicable to Seller or the Company,
other than such violations that would not, individually or in the aggregate,
have a Material Adverse Effect.
     (e) Capitalization. The Company Interests constitute all of the issued and
outstanding equity interests of the Company. All Company Interests have been
duly authorized and are validly issued, fully paid, and nonassessable and were
not issued in violation of the preemptive rights of any Person. There is no
outstanding convertible security, call, preemptive right, option, warrant,
purchase right, or other contract or commitment that would, directly or
indirectly, require the Company to sell, issue, or otherwise dispose of any
equity interest in the Company, other than the Transfer Restrictions.
     (f) Qualification of the Company. The Company is a limited liability
company organized under the Laws of the State of Delaware and has the requisite
limited liability company power to carry on its business as now being conducted.
The Company is duly qualified to do business, and is in good standing, in each
jurisdiction in which the property owned, leased, or operated by it or the
nature of its business make such qualification necessary, except where the
failure to so qualify and be in good standing is not likely to have a Material
Adverse Effect.
     (g) Company Interests. Seller holds of record and owns beneficially the
Company Interests free and clear of any Liens, other than the Transfer
Restrictions. Seller is not a party to any option, warrant, purchase right, or
other contract or commitment (other than this Agreement) that would require
Seller to sell, transfer, or otherwise dispose of the Company Interests.
     (h) Acquired Companies.
     (i) List of Acquired Companies. The Company does not own, directly or
indirectly, any capital stock or other equity securities of any corporation or
entity or have any direct or indirect equity or ownership interest in any other
Person, other than the Acquired Company Interests. Exhibit A lists each Acquired
Company, the jurisdiction of formation of each Acquired Company, and the
Acquired Company Interests that are held, directly or indirectly, by the
Purchase and Sale Agreement
Page 5

 



--------------------------------------------------------------------------------



 



Company. To Seller’s Knowledge, each Acquired Company is duly formed, validly
existing, and in good standing under the laws of the jurisdiction of its
formation. To Seller’s Knowledge, each Acquired Company has all requisite power
and authority, as applicable, to own, lease, and operate its properties and to
carry on its business as now being conducted. To Seller’s Knowledge, no actions
or proceedings to dissolve any Acquired Company are pending.
     (ii) No Liens. The Acquired Company Interests are owned, directly or
indirectly, by Company free and clear of all Liens, other than restrictions on
transfer or preferential rights to purchase that may be imposed by federal or
state securities laws or under such Acquired Company’s organizational documents,
other than the Transfer Restrictions. The Acquired Company Interests have been
validly issued and are fully paid.
     (iii) Qualification. To Seller’s Knowledge, each of the Acquired Companies
is duly qualified or licensed to do business in each jurisdiction in which the
property owned, leased, or operated by it or the nature of its business requires
such qualification or licensing, except jurisdictions in which the failure to be
so qualified or licensed would not, individually or in the aggregate, have a
Material Adverse Effect.
     (i) Consents. No consent, approval, authorization, or permit of, or filing
with or notification to, any Person is required for or in connection with the
execution and delivery of this Agreement by Seller or for or in connection with
the consummation of the transactions and performance of the terms and conditions
contemplated hereby by Seller, except for (i) approvals already obtained,
(ii) Seller’s Approvals and (iii) consents, approvals, authorizations, permits,
filings, or notices that, if not obtained or made, would not, individually or in
the aggregate, have a Material Adverse Effect.
     (j) Actions. There is no Action pending or, to Seller’s Knowledge,
threatened against the Seller that would have a material adverse effect on
Seller’s ability to perform its obligations under this Agreement.
     (k) Brokerage Fees and Commissions. Neither Seller nor any Affiliate of
Seller has incurred any obligation or entered into any agreement for any
investment banking, brokerage, or finder’s fee or commission in respect of the
transactions contemplated by this Agreement for which Buyer, the Company, or any
of the Acquired Companies shall incur any liability.
     (l) Bankruptcy. There are no bankruptcy, reorganization, or arrangement
proceedings pending against, being contemplated by, or, to the Knowledge of
Seller, threatened against Seller or the Company.
     4.2 Representations and Warranties of Buyer. As of the date of this
Agreement, Buyer represents and warrants to Seller as follows:
     (a) Organization and Qualification. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware
and has the requisite power under its formation documents to carry on its
business as now being conducted.
Purchase and Sale Agreement
Page 6

 



--------------------------------------------------------------------------------



 



     (b) Authority. Buyer has all requisite corporate power and authority to
execute and deliver this Agreement and any other agreements contemplated hereby
and to perform its obligations hereunder and thereunder. The execution,
delivery, and performance of this Agreement and other agreements contemplated
hereby and the transactions contemplated hereby and thereby have been duly and
validly authorized by all requisite corporate action on the part of Buyer.
     (c) Enforceability. This Agreement has been duly and validly executed and
delivered by Buyer and constitutes a valid and binding agreement of Buyer
enforceable against it in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws of
general application from time to time in effect that affect creditors’ rights
generally, (ii) general principles of equity, and (iii) the power of a court to
deny enforcement of remedies generally based upon public policy.
     (d) No Violation or Breach. Neither the execution and delivery of this
Agreement nor the consummation of the transactions and performance of the terms
and conditions hereof by Buyer will (i) result in a violation or breach of any
provision of the certificate of incorporation, bylaws or other similar governing
documents of Buyer or any material agreement, indenture or other instrument
under which Buyer is bound or (ii) violate any Law applicable to Buyer or the
assets of Buyer.
     (e) Consents. No consent, approval, authorization, or permit of, or filing
with or notification to, any Person is required for or in connection with the
execution and delivery of this Agreement by Buyer or for or in connection with
the consummation of the transactions and performance of the terms and conditions
contemplated hereby by Buyer, except for Buyer’s Approvals.
     (f) Actions. There is no Action pending, or to Buyer’s Knowledge,
threatened against Buyer that would have a material adverse effect on Buyer’s
ability to perform its obligations under this Agreement.
     (g) Brokerage Fees and Commissions. Neither Buyer nor any Affiliate of
Buyer has incurred any obligation or entered into any agreement for any
investment banking, brokerage, or finder’s fee or commission in respect of the
transactions contemplated by this Agreement for which either Seller or the
Company may incur any liability.
     (h) Funds. Buyer has, and at the Closing will have, sufficient funds
available to enable Buyer to consummate the transactions contemplated hereby and
to pay the Purchase Price and all fees and expenses of Buyer.
     (i) No Distribution. Buyer is an experienced and knowledgeable investor in
the U.S. natural gas pipeline. Prior to entering into this Agreement, Buyer was
advised by its counsel, accountants, financial advisors, and such other Persons
it has deemed appropriate concerning this Agreement and has relied solely on
Seller’s representations and warranties expressly contained herein and an
independent investigation and evaluation of, and appraisal and judgment with
respect to, the Company and the revenue, price, and expense assumptions
applicable thereto. Buyer hereby acknowledges that the Company Interests are not
registered under the Securities
Purchase and Sale Agreement
Page 7

 



--------------------------------------------------------------------------------



 



Act of 1933, as amended (the “Securities Act”), or registered or qualified for
sale under any state securities laws and cannot be resold without registration
thereunder or exemption therefrom. Buyer is an “accredited investor,” as such
term is defined in Regulation D of the Securities Act and will acquire the
Company Interests for its own account and not with a view to a sale or
distribution thereof in violation of the Securities Act, and the rules and
regulations thereunder, any applicable state blue sky laws or any other
applicable securities laws. Buyer has sufficient knowledge and experience in
financial and business matters to enable it to evaluate the risks of investment
in the Company Interests and has the ability to bear the economic risk of this
investment for an indefinite period of time.
     (j) Bankruptcy. There are no bankruptcy, reorganization, or arrangement
proceedings pending against, being contemplated by, or to the knowledge of Buyer
threatened against, Buyer.
Article 5
Access
     Promptly following the execution of this Agreement and until the Closing
Date (or earlier termination of this Agreement), Seller shall permit (and Seller
shall cause the Company to permit) Buyer and its representatives to have
reasonable access, at reasonable times and upon reasonable advance notice, and
in a manner so as not to interfere unduly with the business operations of Seller
or the Company and in Seller’s and the Company’s offices, to the books, records,
contracts, and documents of the Company relating to the Business insofar as the
same may be disclosed without (a) violating any legal constraints or any legal
obligation, (b) waiving any attorney/client, work product, or like privilege, or
(c) disclosing information about the activities of Seller or its Affiliates
(other than the Company and the Acquired Companies) that is unrelated to the
Company or the Acquired Companies.
Article 6
Tax Matters
     6.1 Preparation. The following provisions shall govern the allocation of
responsibility as between Buyer and Seller for certain Tax matters following the
Closing Date:
     (i) Tax Periods Ending on or Before the Closing Date. Buyer shall prepare
or cause to be prepared and file or cause to be filed in a timely manner all Tax
Returns for the Company for all periods ending on or prior to the Closing Date
regardless of when they are to be filed. Seller shall pay when due the Taxes
attributable to the Company with respect to such periods.
     (ii) Tax Periods Beginning Before and Ending After the Closing Date. Buyer
shall prepare or cause to be prepared and file or cause to be filed any Tax
Returns of the Company for Tax periods which begin before the Closing Date and
end after the Closing Date. Seller shall pay timely to Buyer with respect to
such periods an amount equal to the portion of such Taxes which relates to the
portion of such Tax period ending on the Closing Date. In the case of Taxes that
are payable with respect to a taxable period that begins before the Closing Date
and
Purchase and Sale Agreement
Page 8

 



--------------------------------------------------------------------------------



 



ends after the Closing Date, the portion of any such Tax that is allocable to
the portion of the period ending on the Closing Date shall be (A) in the case of
Taxes that are based upon or related to income or gross receipts or sale or use
Tax, deemed equal to the amount which would be payable if the taxable year ended
with the Closing Date; and (B) in the case of any Taxes other than gross
receipts, sale or use Tax and Taxes based upon or related to income, deemed to
be the amount of such Taxes for the entire period, multiplied by a fraction the
numerator of which is the number of calendar days in the period ending on the
Closing Date and the denominator of which is the number of calendar days in the
entire period.
     6.2 Tax Indemnity. Seller agrees to indemnify and hold harmless Buyer from
and against any and all Losses that Buyer may suffer for any Taxes
(i) attributable to the Company with respect to any Tax period or portion
thereof ending on or before the Closing Date and (ii) for any Tax period
beginning before and ending after the Closing Date to the extent allocable
(determined in a manner consistent with Section 6.1) to the portion of such
period beginning before and ending on the Closing Date.
     6.3 Closing Tax Certificate. At Closing, Seller shall deliver to Buyer a
certificate, in a form reasonably acceptable to Buyer, signed under penalties of
perjury (i) stating that it is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate, (ii) stating that it is not a disregarded
entity as defined in Treas. Reg. Section 1.1445-2(b)(2)(iii), (iii) providing
its U.S. Employer Identification Number, and (iv) providing its address, all
pursuant to Section 1445 of the Code.
Article 7
Covenants of Seller and Buyer
     7.1 Conduct of Business Pending Closing. Subject to Section 7.2, from the
date of this Agreement through the Closing Date, except as disclosed in
Schedule 7.1, or as otherwise consented to or approved in writing by Buyer
(which consent or approval shall not be unreasonably withheld, conditioned, or
delayed), Seller covenants and agrees that:
     (a) Changes in Business. Seller shall cause the Company to comply with the
following:
     (i) the Company shall not make any material change in the conduct of its
business or operations;
     (ii) except in the ordinary course of business and consistent with past
practices, the Company shall not assign, terminate, or amend, in any material
respect, any material contract;
     (iii) the Company shall not:
     (A) declare or pay any dividends or make any distributions in respect of,
or issue any of, its equity securities or securities convertible into its equity
securities, or repurchase, redeem, or otherwise acquire any
Purchase and Sale Agreement
Page 9

 



--------------------------------------------------------------------------------



 



such securities or make or propose to make any other change in its
capitalization;
     (B) merge into or with or consolidate with any other Person or acquire any
of the business or assets of any Person;
     (C) purchase any securities of any Person; or
     (D) incur any obligations for borrowed money or guarantee or otherwise
become liable for the obligations of, or make any loans or advances to, any
Person.
     (iv) the Company shall not take any action or enter into any commitment
with respect to or in contemplation of any liquidation, dissolution,
recapitalization, reorganization, or other winding up of its business or
operations;
     (v) the Company shall not change its accounting policies or practices,
except as required under GAAP;
     (vi) enter into or amend any contract, agreement, commitment or arrangement
with respect to any matter set forth in this
Section 7.1(a).
     (b) Liens. Seller shall not, and will cause the Company not to, grant any
Lien on any the material assets of the Company or on the Acquired Company
Interests.
     7.2 Qualifications on Conduct. Seller and the Company may take (or not
take, as the case may be) any of the actions described in Section 7.1 above if
reasonably necessary under emergency circumstances (or if required or prohibited
under Law) and provided Buyer is notified as soon thereafter as practicable.
     7.3 Public Announcements. Prior to the Closing Date, without the prior
written approval of the other Party, no Party will issue, or permit any agent or
Affiliate of such Party to issue, any press releases or otherwise make, or cause
any agent or Affiliate of such Party to make, any public statements with respect
to this Agreement and the transactions contemplated hereby, except when such
release or statement is deemed in good faith by the releasing Party to be
required by Law or under the applicable rules and regulations of a stock
exchange or market on which the securities of the releasing Party or any of its
Affiliates are listed. In each case to which such exception applies, the
releasing Party will use its reasonable efforts to provide a copy of such
release or statement to the other Party and incorporate any reasonable changes
which are suggested by the non-releasing Party prior to releasing or making the
statement. After the Closing Date, the Parties will confer with each other
regarding their initial public announcement for the transaction contemplated
herein.
     7.4 Actions by Parties. Each Party agrees to use commercially reasonable
efforts to satisfy the conditions to Closing set forth in Article 8.
     7.5 Supplement to Schedules. Seller shall, from time to time prior to the
Closing by written notice to Buyer, supplement or amend the Schedules to this
Agreement to correct any
Purchase and Sale Agreement
Page 10

 



--------------------------------------------------------------------------------



 



matter that would constitute a breach of any representation or warranty of
Seller in Section 4.1 of this Agreement. For purposes of determining whether
Buyer’s condition set forth in Section 8.2(a) has been fulfilled, the Schedules
shall be deemed to include only that information contained therein on the date
of this Agreement and shall be deemed to exclude all information contained in
any supplement or amendment thereto, but if Closing shall occur, then any
matters disclosed to Buyer under any supplement or amendment at or prior to the
Closing shall be deemed to be part of the applicable Schedule and accepted by
Buyer and Buyer shall not be entitled to make a claim thereon under this
Agreement.
     7.6 Further Assurances. Seller and Buyer, from time to time after the
Closing Date, will each execute and deliver or cause its respective Affiliates
(including the Company) to execute and deliver such further instruments, and
take (or cause its respective Affiliates, including the Company, to take) such
other action, as may be reasonably necessary to carry out the purposes and
intents of this Agreement.
     7.7 Records. Buyer agrees to maintain, or cause the Company to maintain,
the books and records of the Company in existence on the Closing Date until the
third (3rd) anniversary of the Closing Date (or for such reasonably longer
period of time as Seller shall advise Buyer is necessary to have such records
available with respect to open years for Tax audit purposes), or if any of such
records pertain to any claim or dispute pending on the third (3rd) anniversary
of the Closing Date, Buyer shall maintain any of such records designated by
Seller until such claim or dispute is finally resolved and the time for all
appeals has been exhausted. After the Closing Date, Buyer shall provide or cause
the Company to provide Seller and its representatives during normal business
hours and upon reasonable notice reasonable access to and the right to copy the
records, at Seller’s cost and expense and subject to such confidentiality
restrictions as Buyer may reasonably impose, for the purposes of:
     (i) complying with any Law affecting Seller’s ownership of the Company
Interests prior to the Closing Date; or
     (ii) asserting, defending, or otherwise dealing with any claim or dispute
with respect to the Company or the Company Interests.
     7.8 Regulatory and Other Authorizations and Consents.
     (a) Filings. Each Party shall use all commercially reasonable efforts to
obtain all authorizations, consents, orders, and approvals of, and to give all
notices to and make all filings with, all Governmental Authorities (including
those pertaining to the Governmental Approvals) and third parties that may be or
become necessary for its execution and delivery of, and the performance of its
obligations under, this Agreement and will cooperate fully with the other Party
in promptly seeking to obtain all such authorizations, consents, orders, and
approvals, giving such notices, and making such filings.
     (b) Transfer. If any instrument, contract, license, lease, permit, or other
document of the Company shall require the consent of any party thereto to the
transaction contemplated hereunder, then this Agreement shall not constitute an
agreement to assign or transfer the same, if consummation of the transaction
hereunder would constitute a breach thereof or default
Purchase and Sale Agreement
Page 11

 



--------------------------------------------------------------------------------



 



thereunder. In such case, Seller and Buyer shall cooperate and each shall use
commercially reasonable efforts to obtain such consents to the extent required
of such other parties and, if and when any such consents are obtained, to
transfer the applicable instrument, contract, license, lease, permit, or other
document. If any such consent cannot be obtained, Seller shall cooperate in any
reasonable arrangement designed to obtain for Buyer all benefits, privileges,
obligations and privileges of the applicable instrument, contract, license,
lease, permit, or document.
     (c) Third Party Consents. Each Party will use its commercially reasonable
efforts to assist the other Party in obtaining any consents of third parties and
Governmental Authorities necessary or advisable in connection with the
transactions contemplated by this Agreement.
     7.9 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all fees and expenses, including fees and expenses of counsel,
financial advisors, and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such fee or expense, whether or not the Closing shall have occurred.
     7.10 Excluded Assets. The transactions contemplated by this Agreement
exclude, and prior to the Closing Date, Seller may cause the Company to transfer
to Seller or any of its Affiliates the assets listed or described on
Schedule 7.10 (the “Excluded Assets”).
Article 8
Closing Conditions
     8.1 Seller’s Closing Conditions. The obligation of Seller to proceed with
the Closing contemplated hereby is subject, at the option of Seller, to the
satisfaction on or prior to the Closing Date of all of the following conditions:
     (a) Representations, Warranties, and Covenants. The representations and
warranties of Buyer contained in Section 4.2 of this Agreement shall be true and
correct in all material respects on and as of the Closing Date, and the
covenants and agreements of Buyer to be performed on or before the Closing Date
shall have been duly performed in all material respects in accordance with this
Agreement.
     (b) Closing Documents. On or prior to the Closing Date, Buyer shall have
delivered, or be standing ready to deliver at the Closing, all agreements,
instruments, and documents required to be delivered by Buyer under Section 9.3.
     (c) No Action. On the Closing Date, no action shall be pending or
threatened before any Governmental Authority of competent jurisdiction seeking
to enjoin or restrain the consummation of the Closing or recover substantial
damages from Seller or any Affiliate of Seller resulting therefrom.
     (d) Seller’s Approvals. Seller shall have obtained Seller’s Approvals.
Purchase and Sale Agreement
Page 12

 



--------------------------------------------------------------------------------



 



     (e) Purchase Price. Buyer shall have delivered, or be standing ready to
deliver at the Closing, the Purchase Price to Seller by wire transfer in
immediately available funds to the bank account or bank accounts designated by
Seller under Section 3.2.
     8.2 Buyer’s Closing Conditions. The obligation of Buyer to proceed with the
Closing contemplated hereby is subject, at the option of Buyer, to the
satisfaction on or prior to the Closing Date of all of the following conditions:
     (a) Representations, Warranties, and Covenants. The representations and
warranties of Seller in Section 4.1 of this Agreement shall be true and correct
in all material respects on and as of the Closing Date, and the covenants and
agreements of Seller to be performed on or before the Closing Date shall have
been duly performed in all material respects in accordance with this Agreement.
     (b) Closing Documents. On or prior to the Closing Date, Seller shall have
delivered, or be standing ready to deliver at the Closing, all agreements,
instruments, and documents required to be delivered by Seller under Section 9.2.
     (c) No Action. On the Closing Date, no suit, action, or other proceeding
shall be pending or threatened before any court or governmental agency or body
of competent jurisdiction seeking to enjoin or restrain the consummation of the
Closing or recover substantial damages from Buyer or any Affiliate of Buyer
resulting therefrom.
     (d) Buyer’s Approvals. Buyer shall have obtained Buyer’s Approvals.
Article 9
Closing
     9.1 Closing. The Closing shall be held on the Closing Date at 10:00 a.m.,
Houston time, at the offices of Seller at 1001 Louisiana, Houston, Texas, or at
such other time or place as Seller and Buyer may otherwise agree in writing.
     9.2 Seller’s Closing Obligations. At Closing, Seller shall execute and
deliver, or cause to be executed and delivered, to Buyer the following:
     (i) a duly executed copy of the Assignment and Assumption Agreement; and
     (ii) any other documents or instruments reasonably required by Buyer to
consummate the transaction contemplated thereunder.
     9.3 Buyer’s Closing Obligations. At Closing, Buyer shall deliver, or cause
to be delivered, to Seller the following:
     (i) the Purchase Price to Seller in immediately available funds to the bank
account or bank accounts designated by Seller under Section 3.2;
Purchase and Sale Agreement
Page 13

 



--------------------------------------------------------------------------------



 



     (ii) a duly executed copy of the Assignment and Assumption Agreement; and
     (iii) any other documents or instruments reasonably required by Seller to
consummate the transaction contemplated hereunder.
Article 10
Limitations
     10.1 Buyer’s Review. Buyer has reviewed and had access to all documents,
records, and information which it has desired to review in connection with its
decision to enter into this Agreement, and to consummate the transactions
contemplated hereby. Buyer has not relied upon any representation, warranty,
statement, advice, document, projection, or other information of any type
provided by Seller, the Company, the Acquired Companies, or their Affiliates, or
any of their representatives, except for those set forth in this Agreement. In
deciding to enter into this Agreement, and to consummate the transactions
contemplated hereby, Buyer has relied solely upon its own knowledge,
investigation, and analysis (and that of its representatives) and not on any
disclosure or representation made by, or any duty to disclose on the part of,
Seller, the Company, the Acquired Companies, their Affiliates, or any of their
representatives, other than the representations and warranties of Seller
expressly set forth herein or in any certificate or agreement delivered by the
Seller under the terms of this Agreement.
     10.2 Disclaimer of Warranties.
     (a) Information. Except as provided in Section 4.1, Seller makes no
representation or warranty, express, implied, at common law, statutory or
otherwise, with respect to the accuracy or completeness of the information,
records, and data now, heretofore, or hereafter made available to Buyer in
connection with this Agreement (including any description of the Company or the
Acquired Companies, or any information furnished to Buyer by Seller).
     (b) Assets. Notwithstanding anything contained to the contrary in any other
provision of this Agreement, it is the explicit intent of each Party that Seller
is not making any representation or warranty whatsoever, express, implied, at
common law, statutory, or otherwise, except for the representations or
warranties given in this Agreement, and it is understood that Buyer takes the
Company Interests and the Acquired Company Interests, and any other assets of
the Company or the Acquired Companies “as is” and “where is.” Without limiting
the generality of the immediately preceding sentence, except as provided in this
Agreement, Seller hereby expressly disclaims and negates any representation or
warranty, express or implied, at common law, statutory, or otherwise, relating
to (i) the condition of the assets of the Company or the Acquired Companies
(including any implied or express warranty of merchantability or fitness for a
particular purpose, or of conformity to models or samples of materials, or the
presence or absence of any hazardous materials in or on, or disposed or
discharged from the assets of the Company or the Acquired Companies) or (ii) any
infringement by Seller, the Company, the Acquired Companies, or any of their
Affiliates of any patent or proprietary right of any third party.
Purchase and Sale Agreement
Page 14

 



--------------------------------------------------------------------------------



 



     10.3 Waiver of Damages. Notwithstanding anything contained to the contrary
in this Agreement, Seller and Buyer agree that the recovery by either Party of
any damages suffered or incurred by it as a result of any breach by the other
Party of any of its obligations under this Agreement shall be limited to the
actual damages suffered or incurred by the non-breaching Party as a result of
the breach by the breaching Party of its obligations hereunder and in no event
shall the breaching Party be liable to the non-breaching Party for any indirect,
consequential, special, exemplary, or punitive damages (including any damages on
account of lost profits or opportunities or lost or delayed generation) suffered
or incurred by the non-breaching Party as a result of the breach by the
breaching Party of any of its obligations hereunder.
Article 11
Indemnification
     11.1 Indemnification by Seller. From and after the Closing, subject to the
other terms and limitations in this Agreement, Seller shall indemnify, defend,
reimburse, and hold harmless Buyer, and its and their directors, officers,
partners, employees, consultants, agents, representatives, advisors, successors,
and assigns (collectively, the “Buyer Indemnified Parties”) from and against any
and all Losses asserted against, sustained, or incurred by any of the Buyer
Indemnified Parties (i) for any breach of Seller’s representations and
warranties made in this Agreement or (ii) for any breach of the covenants or
obligations of Seller under this Agreement (other than a breach of a covenant or
obligation in Article 6).
     11.2 Indemnification By Buyer. From and after the Closing, subject to the
other terms and limitations in this Agreement, Buyer shall indemnify, defend,
reimburse, and hold harmless Seller, and its and their directors, officers,
partners, employees, consultants, agents, representatives, advisors, successors,
and assigns (collectively, the “Seller Indemnified Parties”) from and against
any and all Losses asserted against, sustained, or incurred by any of the Seller
Indemnified Parties (i) for any breach of Buyer’s representations or warranties
made in this Agreement or (ii) for any breach of the covenants or obligations of
Buyer under this Agreement (other than a breach of a covenant or obligation in
Article 6).
     11.3 Acknowledgment. The Parties acknowledge and agree that all Losses that
relate to or arise out of the Business or that otherwise relate to or arise out
of the Company or the Acquired Companies shall be retained by and transferred
with the Company and the Acquired Companies and shall continue to be the
responsibility of the Company or the Acquired Companies after the Closing.
     11.4 Limitations on Liability. None of the Buyer Indemnified Parties shall
be entitled to assert any right to indemnification under Section 11.1 until the
aggregate amount of all the Losses actually suffered by the Buyer Indemnified
Parties exceeds the Deductible Amount. Anything in this Agreement to the
contrary notwithstanding, in no event shall the Seller ever be required to
indemnify the Buyer or the Buyer Indemnified Parties for Losses in any amount
exceeding, in the aggregate, ten percent (10%) of the Purchase Price or pay any
other amount in connection with or with respect to this Agreement or the
transactions contemplated by this Agreement in any amount exceeding, in the
aggregate, ten percent (10%) of the Purchase Price.
Purchase and Sale Agreement
Page 15

 



--------------------------------------------------------------------------------



 



     11.5 Third Party Claims. If a claim by a third party is made against a
Seller Indemnified Party or a Buyer Indemnified Party (each, an “Indemnified
Party”), and if such Indemnified Party intends to seek indemnity with respect
thereto under this Article 11, such Indemnified Party shall promptly furnish
written notice to the other Party (the “Indemnifying Party”) of such claim. The
failure of the Indemnified Party to deliver prompt written notice of a claim
shall not affect the indemnity obligations of the Indemnifying Party hereunder
except to the extent the Indemnifying Party was substantially disadvantaged by
such delay in delivery notice of such claim. The Indemnifying Party shall have
thirty (30) days after receipt of such notice to undertake, conduct, and control
(through counsel of its own choosing and at its own expense) the settlement or
defense thereof, and the Indemnified Party shall cooperate with it in connection
therewith. The Indemnifying Party shall permit the Indemnified Party to
participate in such settlement or defense through counsel chosen by such
Indemnified Party (but the fees and expenses of such counsel shall be borne by
such Indemnified Party). So long as the Indemnifying Party, at the Indemnifying
Party’s cost and expense, (i) has undertaken the defense of, and assumed full
responsibility for all indemnified liabilities with respect to, such claim,
(ii) is reasonably contesting such claim in good faith, by appropriate
proceedings, and (iii) has taken such action (including the posting of a bond,
deposit, or other security) as may be necessary to prevent any action to
foreclose a lien against or attachment of the property of the Indemnified Party
for payment of such claim, the Indemnified Party shall not pay or settle any
such claim. Notwithstanding compliance by the Indemnifying Party with the
preceding sentence, the Indemnified Party shall have the right to pay or settle
any such claim, but in such event it shall waive any right to indemnity by the
Indemnifying Party for such claim. If within thirty (30) days after the receipt
of the Indemnified Party’s notice of a claim of indemnity hereunder, the
Indemnifying Party does not notify the Indemnified Party that it elects (at the
Indemnifying Party’s cost and expense) to undertake the defense thereof and
assume full responsibility for all indemnified liabilities with respect thereto,
or gives such notice and thereafter fails to contest such claim in good faith or
to prevent action to foreclose a lien against or attachment of the Indemnified
Party’s property as contemplated above, the Indemnified Party shall have the
right to contest, settle, or compromise such claim and the Indemnified Party
shall not thereby waive any right to indemnity for such claim under this
Agreement.
     11.6 Survival and Time Limitation. The terms and provisions of this
Agreement shall survive the Closing of the transactions contemplated hereunder.
Notwithstanding the foregoing, after Closing, any assertion by Buyer or any
Buyer Indemnified Party that Seller is liable to Buyer or any Buyer Indemnified
Party for indemnification under the terms of this Agreement or otherwise in
connection with the transactions contemplated in this Agreement must be made in
writing and must be given to Seller (or not at all) on or prior to the date that
is twelve (12) months after the Closing Date, except for indemnification for
matters addressed in Article 6, which shall survive until the date that is
ninety (90) days following the date on which the statute of limitations with
respect to such matters expires.
     11.7 Sole and Exclusive Remedy. From and after the Closing, except as
provided in Article 6, the indemnification provisions of this Article 11 shall
be the sole and exclusive remedy of each Party (including the Seller Indemnified
Parties and the Buyer Indemnified Parties) (i) for any breach of the other
Party’s representations, warranties, covenants, or agreements contained in this
Agreement or (ii) otherwise with respect to this Agreement or the transactions
contemplated hereby.
Purchase and Sale Agreement
Page 16

 



--------------------------------------------------------------------------------



 



Article 12
Termination and Remedies
     12.1 Termination.
     (a) Termination of Agreement. This Agreement and the transactions
contemplated hereby may be terminated at any time prior to the Closing:
     (i) by the mutual consent of Seller and Buyer; or
     (ii) if the Closing has not occurred by the close of business on
December 31, 2006, then by Seller if any condition specified in Section 8.1 has
not been satisfied on or before such close of business, and shall not
theretofore have been waived by Seller, provided that the failure to consummate
the transactions contemplated hereby on or before such date did not result from
the failure by Seller to fulfill any undertaking or commitment provided for
herein on the part of Seller that is required to be fulfilled on or prior to
Closing; or
     (iii) if the Closing has not occurred by the close of business on
December 31, 2006, then by Buyer if any condition specified in Section 8.2 has
not been satisfied or waived on or before such close of business, and shall not
theretofore have been waived by Buyer, provided that the failure to consummate
the transactions contemplated hereby on or before such date did not result from
the failure by Buyer to fulfill any undertaking or commitment provided for
herein on the part of Buyer that is required to be fulfilled on or prior to
Closing.
     (b) Effect of Termination. In the event of termination of this Agreement by
Seller or Buyer under Section 12.1(a), written notice thereof shall promptly be
given by the terminating Party to the other Party, and this Agreement shall
thereupon terminate. If this Agreement is terminated as provided herein, all
filings, applications and other submissions made to any Governmental Authority
shall, to the extent practicable, be withdrawn from the Governmental Authority
to which they were made.
     12.2 Remedies.
     (a) Seller’s Remedies. Notwithstanding anything herein to the contrary,
upon the failure by Buyer to fulfill any undertaking or commitment provided for
herein on the part of Buyer that is required to be fulfilled on or prior to the
Closing Date, Seller, at its sole option, may (i) enforce specific performance
of this Agreement or (ii) pursue any rights or remedies available at law or in
equity.
     (b) Buyer’s Remedies. Notwithstanding anything herein provided to the
contrary, upon failure of Seller to fulfill any undertaking or commitment
provided for herein on the part of Seller that is required to be fulfilled on or
prior to the Closing Date, Buyer, at its sole option, may (i) enforce specific
performance of this Agreement or (ii) pursue any rights or remedies available at
law or in equity.
Purchase and Sale Agreement
Page 17

 



--------------------------------------------------------------------------------



 



     (c) Election of Remedies. If either Party elects to pursue singularly any
remedy available to it under this Section 12.2, then such Party may at any time
thereafter cease pursuing that remedy and elect to pursue any other remedy
available to it under this Section 12.2.
Article 13
Other Provisions
     13.1 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.
     13.2 Governing Law. This Agreement and the rights and obligations of the
parties hereunder and the transactions contemplated hereby shall be governed by,
enforced, and interpreted in accordance with the laws of the State of Texas.
     13.3 Entire Agreement. This Agreement and the Schedules and Exhibits hereto
contain the entire agreement between the Parties with respect to the subject
matter hereof and there are no agreements, understandings, representations, or
warranties between the Parties other than those set forth or referred to herein.
     13.4 Notices. All notices hereunder shall be sufficiently given for all
purposes hereunder if in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, by United
States Mail, or telecopy to the appropriate address or number as set forth
below.
Notices to Seller shall be addressed as follows:
ANR Capital Corporation
El Paso Building
1001 Louisiana Street
Houston, TX 77002
Attention: General Counsel
Telecopy No.: (7130 420-5043
or at such other address and to the attention of such other Person as Seller may
designate by written notice to Buyer.
     Notices to Buyer shall be addressed to:
Seafarer US Pipeline System, Inc
El Paso Building
1001 Louisiana Street
Houston, TX 77002
Attention: General Counsel
Telecopy No.: (713) 420-5043
or at such other address and to the attention of such other Person as Buyer may
designate by written notice to Seller.
Purchase and Sale Agreement
Page 18

 



--------------------------------------------------------------------------------



 



Notice given by overnight delivery or mail shall be effective upon actual
receipt. Notice given by telecopier shall be effective upon actual receipt if
received during the recipient’s normal business hours, or at the beginning of
the recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All notices by telecopier shall be confirmed
promptly after transmission in writing by certified mail or overnight delivery.
     13.5 Successors and Assigns. The rights and obligations of the Parties
shall not be assigned or delegated by either Party without the written consent
of the other Party, which may be withheld in such Party’s sole discretion.
Subject to the preceding sentence, this Agreement shall be binding upon and
inure to the benefit of the Parties and their successors and assigns.
     13.6 Amendments and Waivers. This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by the Party against
whom enforcement of any such modification or amendment is sought. Any Party may,
only by an instrument in writing, waive compliance by the other Party with any
term or provision of this Agreement on the part of such other Party to be
performed or complied with. The waiver by a Party of a breach of any term or
provision of this Agreement shall not be construed as a waiver of any subsequent
breach.
     13.7 Schedules and Exhibits. All Schedules and Exhibits hereto which are
referred to herein are hereby made a part hereof and incorporated herein by such
reference. Each Schedule to this Agreement shall be deemed to include and
incorporate all disclosures made on the other Schedules to this Agreement.
Certain information set forth in the Schedules is included solely for
informational purposes, is not an admission of liability with respect to the
matters covered by the information, and may not be required to be disclosed
under this Agreement. The specification of any dollar amount in the
representations and warranties contained in this Agreement or the inclusion of
any specific item in the Schedules is not intended to imply that such amounts
(or higher or lower amounts) are or are not material, and no Party shall use the
fact of the setting of such amounts or the fact of the inclusion of any such
item in the Schedules in any dispute or controversy between the Parties as to
whether any obligation, item, or matter not described herein or included in a
Schedule is or is not material for purposes of this Agreement.
     13.8 Interpretation and Rules of Construction. This Agreement shall not be
construed against either Party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement. In construing this
Agreement:
     (i) examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
     (ii) the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions;
     (iii) a defined term has its defined meaning throughout this Agreement and
each Exhibit and Schedule to this Agreement, regardless of whether it appears
before or after the place where it is defined;
Purchase and Sale Agreement
Page 19

 



--------------------------------------------------------------------------------



 



     (iv) each Exhibit and Schedule to this Agreement is a part of this
Agreement, but if there is any conflict or inconsistency between the main body
of this Agreement and any Exhibit or Schedule, the provisions of the main body
of this Agreement shall prevail;
     (v) the terms “dollars” and “$” mean United States dollars; and
     (vi) the headings and titles herein are for convenience only and shall have
no significance in the interpretation hereof.
     13.9 Agreement for the Parties’ Benefit Only. Except as specified in
Article 11, which is intended to benefit and to be enforceable by the Seller
Indemnified Parties and the Buyer Indemnified Parties, this Agreement is not
intended to confer upon any Person not a party hereto any rights or remedies
hereunder, and no Person, other than the Parties, the Seller Indemnified
Parties, and the Buyer Indemnified Parties, is entitled to rely on any
representation, warranty, covenant, or agreement contained herein.
     13.10 Attorneys’ Fees. The prevailing Party in any legal proceeding brought
under or to enforce this Agreement shall be additionally entitled to recover
court costs and reasonable attorneys’ fees from the nonprevailing Party.
     13.11 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any Law or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any adverse manner to a
Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
     13.12 Time of Essence. Time is of the essence in this Agreement. If the
date specified in this Agreement for giving any notice or taking any action is
not a Business Day (or if the period during which any notice is required to be
given or any action taken expires on a date which is not a Business Day), then
the date for giving such notice or taking such action (and the expiration date
of such period during which notice is required to be given or action taken)
shall be the next day which is a Business Day.
     13.13 Bulk Sales or Transfer Laws. Buyer hereby waives compliance by the
Seller with the provisions of the bulk sales or transfer laws of all applicable
jurisdictions.
     IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each
of the Parties as of the day first above written.
Purchase and Sale Agreement
Page 20

 



--------------------------------------------------------------------------------



 



            Seller:

ANR Capital Corporation
      By:   /s/ D. Mark Leland      Name:   D. Mark Leland      Title:  
Executive Vice President and Chief Financial Officer        Buyer:

Seafarer US Pipeline System, Inc.
      By:   /s/ Stephen C. Beasley      Name:   Stephen C. Beasley      Title:  
President     

Purchase and Sale Agreement
Page 21

 



--------------------------------------------------------------------------------



 



          LIST OF EXHIBITS AND SCHEDULES:
 
        List of Exhibits:
 
       
Exhibit A
  –   Acquired Companies
Exhibit 9.2
  –   Assignment and Assumption Agreement
 
        List of Schedules:
 
       
Schedule 1.1(a)
  –   Buyer’s Approvals
Schedule 1.1(b)
  –   Seller’s Approvals
Schedule 4.1(d)
  –   Violations or Breaches
Schedule 7.1
  –   Pre-Closing Matters

List of Exhibits and Schedules

 



--------------------------------------------------------------------------------



 



Exhibit A
to
Purchase and Sale Agreement
Acquired Companies

     
I.
  Name: Great Lakes Gas Transmission Company
 
  Form: Corporation
 
  State of incorporation: Delaware
 
  Authorized capital stock: 500,000 shares of common stock, par value $100.00
per share
 
  Issued and outstanding capital stock: 500,000 shares of common stock
 
   
II.
  Name: Great Lakes Gas Transmission Limited Partnership
 
  Form: Limited partnership
 
  State of formation: Delaware

Issued and outstanding partnership interests: 2 general partners, of which El
Paso Great Lakes Company is a 46.6% general partner, and and an unaffiliated
third party is a 46.6% general partner, and Great Lakes Gas Transmission
Company, a 6.8% limited partner, subject to the terms and conditions of the
Agreement of Limited Partnership dated April 5, 1990, as amended.

     
III.
  Name: GLGT, Inc.
 
  Form: Corporation
 
  State of incorporation: Delaware
 
  Authorized capital stock: 1,000 shares of common stock, par value $1.00 per
share
 
  Issued and outstanding capital stock: 1,000 shares of common stock
 
   
IV.
  Name: GLGT Aviation Company
 
  Form: Corporation
 
  State of incorporation: Delaware
 
  Authorized capital stock: 1,000 shares of common stock, par value $1.00 per
share
 
  Issued and outstanding capital stock: 1,000 shares of common stock
 
   
V.
  Name: GLGT Energy Company
 
  Form: Corporation
 
  State of incorporation: Delaware
 
  Authorized capital stock: 1,000 shares of common stock, par value $1.00 per
share
 
  Issued and outstanding capital stock: 1,000 shares of common stock

Exhibit A to Great Lakes Purchase and Sale Agreement
Acquired Companies

 



--------------------------------------------------------------------------------



 



Execution Version
Exhibit 9.2(a)
to
Purchase and Sale Agreement
ASSIGNMENT AND ASSUMPTION AGREEMENT
     THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”), dated
December 21, 2006, is from ANR Capital Corporation, a Delaware corporation
(“Assignor”) to Seafarer US Pipeline System, Inc., a Delaware corporation
(“Assignee”).
Recitals:
     A. Assignor holds all issued and outstanding member interests (the
“Assigned Membership Interests”) in and to EL Paso Great lakes, L.L.C., a
Delaware limited liability company (the “Company”).
     B. Assignor and Assignee have entered into a Purchase and Sale Agreement,
dated December 21, 2006 (the “Purchase Agreement”), under which Assignor has
agreed to sell and transfer, and Assignee has agreed to purchase, the Assigned
Membership Interests, all as more fully provided therein.
     C. Assignor now desires to transfer to Assignee the Assigned Membership
Interests.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee do hereby
agree as follows:
Assignment and Agreements:
     1. Assignment of Membership Interests. Assignor has transferred, assigned,
conveyed, and delivered, and by these presents does transfer, assign, convey,
and deliver, to Assignee, the Assigned Membership Interests.
     TO HAVE AND TO HOLD, the Assigned Membership Interests, together with all
and singular the rights and appurtenances thereto in anywise belonging unto
Assignee, and its successors and assigns, forever.
     2. Assumption. Assignee hereby agrees to assume and fully perform all of
Assignor’s obligations and liabilities under and in respect of the Assigned
Membership Interests.
     3. Purchase Agreement. This Assignment is subject to, in all respects, the
terms and conditions of the Purchase Agreement, and to the extent there is a
conflict between this Assignment and the Purchase Agreement, the terms of the
Purchase Agreement shall control.
     4. Counterparts. This Assignment may be executed in counterparts, including
faxed counterparts.
Exhibit 9.2 to Great Lakes Purchase and Sale Agreement
Assignment and Assumption Agreement

 



--------------------------------------------------------------------------------



 



     5. Governing Law. This Assignment shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas.
     IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as
of this the 21st day of December, 2006.

            Assignor:

ANR CAPITAL CORPORATION
      By:   /s/ D. Mark Leland      Name:   D. Mark Leland      Title:  
Executive Vice President and Chief Financial Officer        Assignee:

SEAFARER US PIPELINE SYSTEM, INC.
      By:   /s/ Stephen C. Beasley      Name:   Stephen C. Beasley      Title:  
President     

Exhibit 9.2 to Great Lakes Purchase and Sale Agreement
Assignment and Assumption Agreement

 



--------------------------------------------------------------------------------



 



     
STATE OF TEXAS
  §
 
  §
COUNTY OF HARRIS
  §

     This instrument was acknowledged before me on December 21, 2006, by D. Mark
Leland, Executive Vice President and Chief Financial Officer of ANR Capital
Corporation, a Delaware corporation, on behalf of said corporation.

                                                /s/ Margaret E. Roark         
Notary Public for the State of     Texas       
 
               
 
  Printed Name:   Margaret E. Roark                 My Commission Expires:  
1/24/07                         

     
STATE OF TEXAS
  §
 
  §
COUNTY OF HARRIS
  §

     This instrument was acknowledged before me on December 21, 2006, by Stephen
C. Beasley, President of Seafarer US Pipeline System, Inc., a Delaware
corporation, on behalf of said company.

                                                /s/ Margaret E. Roark         
Notary Public for the State of     Texas       
 
               
 
  Printed Name:   Margaret E. Roark                 My Commission Expires:  
1/24/07                         

Exhibit 9.2 to Great Lakes Purchase and Sale Agreement
Assignment and Assumption Agreement

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 1.1(a)
to
Purchase and Sale Agreement
Buyer’s Approvals
None
Schedule 1.1(a) to Great Lakes Purchase and Sale Agreement
Buyer’s Approvals

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 1.1(b)
to
Purchase and Sale Agreement
Seller’s Approvals
None
Schedule 1.1(b) to Great Lakes Purchase and Sale Agreement
Seller’s Approvals

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 4.1(d)
to
Purchase and Sale Agreement
Violations or Breaches
None
Schedule 4.1(d) to Great Lakes Purchase and Sale Agreement
Violations or Breaches

 



--------------------------------------------------------------------------------



 



Execution Version
Schedule 7.1
to
Purchase and Sale Agreement
Pre-Closing Matters
None
Schedule 7.1 to Great Lakes Purchase and Sale Agreement
Pre-Closing Matters

 